Title: To John Adams from Louisa Catherine Johnson Adams, 15 October 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear father
					Washington 15 Octbr. 1820
				
				It is so long since I have written I feel that it is difficult to offer an apology for my silence or rather such an one as would prove satisfactory: it however proceeded from the extreme dullness of the City and the excessive heat of the Summer in the first place; a journey to visit my relations in Frederick in the second; and a severe indisposition in the third which confined me to my bed nearly a fortnight, and which has much reduced me and left me in a very debilitated state. These excuses will I trust be favorably received more especially as the time is rappidly advancing which will enable me to write more regularly and I hope upon subjects more calculated to amuse you.Mr. Adams is still deeply immersed in his weights an measures, and I am in the midst of brick and mortar, as the house we are now moving into, is so small as to require an addition which I superintend. We are thus both very busily engaged in our various occupations, in addition to which I am learning Latin, and am so dull a scholar that I almost wear out the patience of my master Charles—I believe he will derive much more advantage than I have from the study as it has already contributed to encrease and confirm his knowledge of grammer and will probably have the happy consequence of teaching him to restrain his temper and to judge mankind with liberality, by acquiring the conviction that all are not gifted with great talents and that those talents do not depend upon ourselves but are lent us by a superior power for special purposes and according as we use them will produce honour or disgrace—He is by nature and circumstances a little inclined to arrogance and such Lessons must be useful to him if acquired early in life without being attended with great mortification—all this will make you smile and no wonder—My journey to Frederick was very pleasant and my reception from my friends every thing I could wish—They are almost all farmers and have every comfort and elegance that wealth can procure There is but one Uncle left of all the Eleders of the family and he is very infirm—It is nineteen years since I saw them before and in such a lapse of time what melancholy changes take place! but this is not a subject to dwell on it opens too vast a field of retrospection and recalls too many painful events to the mind—mine is I fear peculiarly constructed and much too apt to recur to those past scenes of my life which have produced the least pleasure and the least satisfaction—This is certainly ungrateful and unjust to that great power who has shower’d down blessings on my head It is not my will but my nature thats in fault and the propensity is too strong to be easily overruled by the best and most earnest endeavours—As usual my dear Sir this Letter is full of myself a very little subject but as the thoughts arise I mark them down and never stop to controul their egotism of which I am seldom aware until my Letter is closed when it is too late to correct it—My Sons passed a delightful vacation with you I understand, and next Summer I hope we shall be allowed to share their pleasure and participate in the pleasures of Georges commencement which I delight to think will be gladen’d by your presenceLove to all
				
					L. C Adams
				
				
			